      Case: 1:18-cv-07307 Document #: 1 Filed: 11/01/18 Page 1 of 21 PageID #:1




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS

ADVANTAGE FUNDING COMMERCIAL                          )
CAPITAL CORP.,                                        )
                                                      )
                      Plaintiff,                      )      Case No. 18-7307
                                                      )
       v.                                             )
                                                      )
CHICAGO MEDALLION MANAGEMENT                          )
CORP., ALL CITY TAXI, LLC, ELVIN                      )
SHTAYNER, SEMYON SHTAYNER,                            )
and YASYA SHTAYNER,                                   )
                                                      )
                      Defendants.                     )

            VERIFIED COMPLAINT FOR REPLEVIN AND MONEY DAMAGES

       NOW COMES ADVANTAGE FUNDING COMMERCIAL CAPITAL CORP.

(“Advantage”) by and through counsel, and for its Verified Complaint for Replevin and Money

Damages against CHICAGO MEDALLION MANAGEMENT CORP. (“Chicago Medallion”),

ALL CITY TAXI, LLC (“All City”), ELVIN SHTAYNER (“Elvin Shtayner”), SEMYON

SHTAYNER (“Semyon Shtayner”), and YASYA SHTAYNER (“Yasya Shtayner”), states as

follows:

                                            PARTIES

       1.      Advantage is a New York corporation with its principal place of business located

at 1111 Marcus Avenue, Lake Success, New York 11042.

       2.      Chicago Medallion is an Illinois corporation with its principal place of business

located at 2378 W. Fulton Street, Chicago, Illinois 60612.

       3.      All City is an Illinois limited liability company with its principal place of business

located at 2378 W. Fulton Street, Chicago, Illinois 60612. All City’s members are Semyon


                                                 1
      Case: 1:18-cv-07307 Document #: 1 Filed: 11/01/18 Page 2 of 21 PageID #:1




Shtayner and non-party Felix Shtayner. Non-party Felix Shtayner is a citizen of the State of

Illinois domiciled in Chicago, Illinois.

        4.      Elvin Shtayner is a citizen of the State of Illinois domiciled in Chicago, Illinois.

        5.      Semyon Shtayner is a citizen of the State of Florida domiciled in Sunny Isles

Beach, Florida.

        6.      Yasya Shtayner is a citizen of the State of Florida domiciled in Sunny Isles

Beach, Florida.

                                 JURISDICTION AND VENUE

        7.      Jurisdiction is appropriate in this Court pursuant to 28 U.S.C. § 1332. The parties

are citizens of different states and the amount in controversy exceeds $75,000.00 exclusive of

interest and costs.

        8.      Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391, because a

substantial part of the events or omissions giving rise to the claims occurred in this judicial

district, and because the Defendants are subject to personal jurisdiction in this district. Venue is

also proper because the property sought to be recovered pursuant to this Verified Complaint is

located in this district.

                             FACTS COMMON TO ALL COUNTS

        a.      Master Promissory Note and Security Agreement

        9.      On August 5, 2013, Advantage and Chicago Medallion entered into Master

Promissory Note and Security Agreement No. xx4345 (the “Master Agreement”) wherein

Advantage agreed to finance Chicago Medallion’s acquisition of: One (1) 2013 Toyota Camry

Hybrid LE, VIN No. 4T1BD1FK4DU084961 (the “First Vehicle”).



                                                  2
      Case: 1:18-cv-07307 Document #: 1 Filed: 11/01/18 Page 3 of 21 PageID #:1




       10.      Advantage further agreed to finance Chicago Medallion’s acquisition of

equipment and vehicles described in any subsequent Exhibit A to the Master Agreement signed

by the parties. See Master Agreement, attached hereto as Exhibit 1.

       11.      Pursuant to the Master Agreement, Chicago Medallion agreed to make the

following payments with respect to the First Vehicle: an initial payment of $2,055.00, followed

by forty-six (46) payments of 680.00, plus all applicable taxes. See Master Agreement attached

as Exhibit 1.

       12.      Pursuant to the Master Agreement, Chicago Medallion agreed to make the

payments described therein, and make payment pursuant to the terms set forth in any Exhibit A

executed after the date of the Master Agreement. See Master Agreement, Paragraph G.

       13.      Chicago Medallion further granted Advantage a first priority security interest in

the First Vehicle financed pursuant to the Master Agreement, and a first priority security interest

in any vehicles or equipment described in any subsequent Exhibit A to the Master Agreement

signed by the parties. See Master Agreement, Paragraph H.

       14.      On November 22, 2016, Advantage and Chicago Medallion entered into six (6)

agreements, each titled “Exhibit A,” wherein Advantage agreed to finance Chicago Medallion’s

acquisition of the specific vehicles described therein. Each of these agreements incorporated by

reference all the terms and conditions of the Master Agreement, except as specifically modified

therein. The six (6) agreements are identified herein by loan number, and include Loan Nos.

xx2658, xx2666, xx2667, xx2669, xx2670, and xx2672 (collectively defined with the Master

Agreement as the “Loans”).




                                                3
      Case: 1:18-cv-07307 Document #: 1 Filed: 11/01/18 Page 4 of 21 PageID #:1




       b.      Continuing Guaranties

       15.      To induce Advantage to enter into the Loans, Elvin Shtayner personally

guaranteed the obligations of Chicago Medallion under the Loans. Elvin Shtayner executed

personal guaranties on August 5, 2013 and October 21, 2016 (the “Elvin Shtayner Guaranties”).

See Elvin Shtayner Guaranties attached hereto as Exhibits 2 and 3.

       16.     To induce Advantage to enter into the Loans, Semyon Shtayner personally

guaranteed the obligations of Chicago Medallion under the Loans. Semyon Shtayner executed

personal guaranties on August 5, 2013 and October 21, 2016 (the “Semyon Shtayner

Guaranties”). See Semyon Shtayner Guaranties attached hereto as Exhibits 4 and 5.

       17.     To induce Advantage to enter into the Loans, Yasya Shtayner personally

guaranteed the obligations of Chicago Medallion under the Loans. Yasya Shtayner executed

personal guaranties on August 5, 2013 and October 21, 2016 (the “Yasya Shtayner Guaranties”).

See Yasya Shtayner Guaranties attached hereto as Exhibits 6 and 7.

       18.     To induce Advantage to enter into the Loans, All City guaranteed the obligations

of Chicago Medallion under the Loans (the “All City Guaranty”). See All City Guaranty

attached hereto as Exhibit 8.

       c.      Loan No. xx2658

       19.     On November 22, 2016, Advantage and Chicago Medallion entered into Loan No.

xx2658. See Loan No. 4020-42658 attached hereto as Exhibit 9.

       20.     Pursuant to Loan No. xx2658, Advantage agreed to finance Chicago Medallion’s

acquisition of the following vehicles (collectively the “Loan No. xx2658 Vehicles”):




                                               4
      Case: 1:18-cv-07307 Document #: 1 Filed: 11/01/18 Page 5 of 21 PageID #:1




Loan Number            Vehicle Type                              Vin Numbers
xx2658                 (13) 2013 Toyota Camry Hybrid LE          4T1BD1FK4DU084961
                                                                 4T1BD1FK1DU092368
                                                                 4T1BD1FK9DU090254
                                                                 4T1BD1FKXDU092594
                                                                 4T1BD1FKXDU088612
                                                                 4T1BD1FK9DU088696
                                                                 4T1BD1FK9DU089590
                                                                 4T1BD1FK9DU089931
                                                                 4T1BD1FK5DU089313
                                                                 4T1BD1FK1DU092323
                                                                 4T1BD1FK1DU082343
                                                                 4T1BD1FK6DU090552
                                                                 4T1BD1FK4DU087682
                       (6) 2013 Toyota Prius Hybrid LE           JTDZN3EUXD3257452
                                                                 JTDZN3EU4D3256989
                                                                 JTDZN3EU9D3216973
                                                                 JTDZN3EU6D3268951
                                                                 JTDZN3EU2D3265027
                                                                 JTDZN3EU0D3254771

       21.     Advantage and Chicago Medallion agreed to restructure the payment terms for

acquisition of the First Vehicle set forth in the Master Agreement, and included the remaining

balance in the amount due under Loan No. xx2658. The First Vehicle is therefore identified as a

purchased vehicle on Loan No. xx2658.

       22.     Pursuant to Loan No. xx2658, Chicago Medallion agreed to make payment as

follows: twenty-four (24) consecutive monthly payments of $7,860.00, plus applicable taxes,

commencing on November 22, 2016. See Loan No. xx2658 attached as Exhibit 9.

       23.     Chicago Medallion confirmed delivery of the Loan No. xx2658 Vehicles by

executing the Delivery and Acceptance Certificate. See Delivery and Acceptance Certificate for

Loan No. xx2658 attached as Exhibit 10.

       24.     Advantage properly perfected its security interest in the Loan No. xx2658

Vehicles. Advantage is identified as first lienholder of the vehicles on the Certificates of Title.



                                                5
      Case: 1:18-cv-07307 Document #: 1 Filed: 11/01/18 Page 6 of 21 PageID #:1




True and correct copies of the Certificates of Title reflecting Advantage’s first priority security

interest in the Loan No. xx2658 Vehicles are attached hereto as Exhibit 11.

         25.   Chicago Medallion made 15 of 24 payments due under Loan No. xx2658.

         26.   Chicago Medallion defaulted on Loan No. xx2658 by failing to make the payment

due March 22, 2018, and all payments due thereafter.

         27.   As a result of the payment default under Loan No. xx2658, Advantage is entitled

to payment of the remaining periodic installments due under Loan No. xx2658, which equals

$67,735.00. See Master Agreement, Article 5.

         28.   Advantage is further entitled to payment of late charges and prejudgment interest

of $8,488.80. See Master Agreement, Article 7.

         29.   Advantage is also entitled to other costs of $205.00.

         30.   As a result of the default, Advantage is entitled to possession of the Loan No.

xx2658 Vehicles without demand or notice. See Master Agreement, Article 5.

         31.   The value of the Loan No. xx2658 Vehicles is estimated at $10,000.00 per Toyota

Camry, and $8,000.00 per Toyota Prius, for a total of $178,000.00.

         d.    Loan No. xx2666

         32.   On November 22, 2016, Advantage and Chicago Medallion entered into Loan No.

xx2666. See Loan No. xx2666 attached hereto as Exhibit 12.

         33.   Pursuant to Loan No. xx2666, Advantage agreed to finance Chicago Medallion’s

acquisition of the following vehicles (collectively the “Loan No. xx2666 Vehicles”):

xx2666                 (3) 2013 Dodge Grand Caravan SE           2C7WDGBG8DR781124
                                                                 2C7WDGBG1DR781126
                                                                 2C7WDGBGXDR781125




                                                6
      Case: 1:18-cv-07307 Document #: 1 Filed: 11/01/18 Page 7 of 21 PageID #:1




       34.     Pursuant to Loan No. xx2666, Chicago Medallion agreed to make payment as

follows: twenty-four (24) consecutive monthly payments of $1,975.00, plus applicable taxes,

commencing on November 22, 2016. See Loan No. xx2666 attached as Exhibit 12.

       35.     Chicago Medallion confirmed delivery of Loan No. xx2666 Vehicles by

executing the Delivery and Acceptance Certificate. See Delivery and Acceptance Certificate for

Loan No. xx2666 attached as Exhibit 13.

       36.     Advantage properly perfected its security interest in the Loan No. xx2666

Vehicles. Advantage is identified as first lienholder of the vehicles on the Certificates of Title.

True and correct copies of the Certificates of Title reflecting Advantage’s first priority security

interest in the Loan No. xx2666 Vehicles are attached hereto as Exhibit 14.

       37.     Chicago Medallion made 15 of 24 payments due under Loan No. xx2666.

       38.     Chicago Medallion defaulted on Loan No. xx2666 by failing to make the payment

due March 22, 2018, and all payments due thereafter.

       39.     As a result of the payment default under Loan No. xx2666, Advantage is entitled

to payment of the remaining periodic installments due under Loan No. xx2666, which equals

$17,775.00. See Master Agreement, Article 5.

       40.     Advantage is further entitled to payment of late charges and prejudgment interest

of $2,133.00. See Master Agreement, Article 7.

       41.     Advantage is also entitled to other costs of $75.00.

       42.     As a result of the default, Advantage is entitled to possession of the Loan No.

xx2666 Vehicles without demand or notice. See Master Agreement, Article 5.

       43.     The value of the Loan No. xx2666 Vehicles is estimated at $8,000.00 per vehicle,



                                                7
      Case: 1:18-cv-07307 Document #: 1 Filed: 11/01/18 Page 8 of 21 PageID #:1




for a total of $24,000.00.

       e.      Loan No. xx2667

       44.     On November 22, 2016, Advantage and Chicago Medallion entered into Loan No.

xx2667. See Loan No. xx2667 attached hereto as Exhibit 15.

       45.     Pursuant to Loan No. xx2667, Advantage agreed to finance Chicago Medallion’s

acquisition of the following vehicles (collectively the “Loan No. xx2667 Vehicles”):

xx2667                  (5) 2013 Toyota Camry Hybrid LE          4T1BD1FK2DU090127
                                                                 4T1BD1FK6DU085948
                                                                 4T1BD1FK7DU090110
                                                                 4T1BD1FK0DU089011
                                                                 4T1BD1FK7DU089698

       46.     Pursuant to Loan No. xx2667, Chicago Medallion agreed to make payment as

follows: twenty-four (24) consecutive monthly payments of $2,545.00, plus applicable taxes,

commencing on November 22, 2016. See Loan No. xx2667 attached as Exhibit 15.

       47.     Chicago Medallion confirmed delivery of the Loan No. xx2667 Vehicles by

executing the Delivery and Acceptance Certificate. See Delivery and Acceptance Certificate for

Loan No. xx2667 attached as Exhibit 16.

       48.     Advantage properly perfected its security interest in the Loan No. xx2667

Vehicles. Advantage is identified as first lienholder of the vehicles on the Certificates of Title.

True and correct copies of the Certificates of Title reflecting Advantage’s first priority security

interest in the Loan No. xx2667 Vehicles are attached hereto as Exhibit 17.

       49.     Chicago Medallion made 15 of 24 payments due under Loan No. xx2667.

       50.     Chicago Medallion defaulted on Loan No. xx2667 by failing to make the payment

due March 22, 2018, and all payments due thereafter.



                                                8
      Case: 1:18-cv-07307 Document #: 1 Filed: 11/01/18 Page 9 of 21 PageID #:1




         51.   As a result of the payment default under Loan No. xx2667, Advantage is entitled

to payment of the remaining periodic installments due under Loan No. xx2667, which equals

$22,905.00. See Master Agreement, Article 5.

         52.   Advantage is further entitled to payment of late charges and prejudgment interest

of $2,748.60. See Master Agreement, Article 7.

         53.   Advantage is also entitled to other costs of $205.00.

         54.   As a result of the default, Advantage is entitled to possession of the Loan No.

xx2667 Vehicles without demand or notice. See Master Agreement, Article 5.

         55.   The value of the Loan No. xx2667 Vehicles is estimated at $10,000.00 per

vehicle, for a total of $50,000.00.

         f.    Loan No. xx2669

         56.   On November 22, 2016, Advantage and Chicago Medallion entered into Loan No.

xx2669. See Loan No. xx2669 attached hereto as Exhibit 18.

         57.   Pursuant to Loan No. xx2669, Advantage agreed to finance Chicago Medallion’s

acquisition of the following vehicles (collectively the “Loan No. xx2669 Vehicles”):

xx2669                  (5) 2014 Toyota Prius V                  JTDZN3EU7E3362418
                                                                 JTDZN3EU2EJ008091
                                                                 JTDZN3EUXEJ009652
                                                                 JTDZN3EU0EJ009868
                                                                 JTDZN3EU4EJ010439

         58.   Pursuant to Loan No. xx2669, Chicago Medallion agreed to make payment as

follows: thirty (30) consecutive monthly payments of $2,515.00, plus applicable taxes,

commencing on November 22, 2016. See Loan No. xx2669 attached as Exhibit 18.

         59.   Chicago Medallion confirmed delivery of the Loan No. xx2669 Vehicles by



                                                  9
     Case: 1:18-cv-07307 Document #: 1 Filed: 11/01/18 Page 10 of 21 PageID #:1




executing the Delivery and Acceptance Certificate. See Delivery and Acceptance Certificate for

Loan No. xx2669 attached as Exhibit 19.

       60.     Advantage properly perfected its security interest in the Loan No. xx2669

Vehicles. Advantage is identified as first lienholder of the vehicles on the Certificates of Title.

True and correct copies of the Certificates of Title reflecting Advantage’s first priority security

interest in the Loan No. xx2669 Vehicles are attached hereto as Exhibit 20.

       61.     Chicago Medallion made 15 of 30 payments due under Loan No. xx2669.

       62.     Chicago Medallion defaulted on Loan No. xx2669 by failing to make the payment

due March 22, 2018, and all payments due thereafter.

       63.     As a result of the payment default under Loan No. xx2669, Advantage is entitled

to payment of the remaining periodic installments due under Loan No. xx2669, which equals

$37,725.00. See Master Agreement, Article 5.

       64.     Advantage is further entitled to payment of late charges and prejudgment interest

of $2,716.20. See Master Agreement, Article 7.

       65.     Advantage is also entitled to other costs of $140.00.

       66.     As a result of the default, Advantage is entitled to possession of the Loan No.

xx2669 Vehicles without demand or notice. See Master Agreement, Article 5.

       67.     The value of the Loan No. xx2669 Vehicles is estimated at $10,000.00 per

vehicle, for a total of $50,000.00.

       g.      Loan No. xx2670

       68.     On November 22, 2016, Advantage and Chicago Medallion entered into Loan No.

xx2670. See Loan No. xx2670 attached hereto as Exhibit 21.



                                                10
     Case: 1:18-cv-07307 Document #: 1 Filed: 11/01/18 Page 11 of 21 PageID #:1




         69.   Pursuant to Loan No. xx2670, Advantage agreed to finance Chicago Medallion’s

acquisition of the following vehicles (collectively the “Loan No. xx2670 Vehicles”):

xx2670                 (7) 2014 Toyota Camry Hybrid LE           4T1BD1FK8EU134309
                                                                 4T1BD1FK2EU134337
                                                                 4T1BD1FK8EU135928
                                                                 4T1BD1FK5EU134980
                                                                 4T1BD1FK9EU135873
                                                                 4T1BD1FKXEU135820
                                                                 4T1BD1FK0EU135549

         70.   Pursuant to Loan No. xx2670, Chicago Medallion agreed to make payment as

follows: thirty (30) consecutive monthly payments of $3,359.00, plus applicable taxes,

commencing on November 22, 2016. See Loan No. xx2670 attached as Exhibit 21.

         71.   Chicago Medallion confirmed delivery of Loan No. xx2670 Vehicles by

executing the Delivery and Acceptance Certificate. See Delivery and Acceptance Certificate for

Loan No. xx2670 attached as Exhibit 22.

         72.   Advantage properly perfected its security interest in the Loan No. xx2670

Vehicles. Advantage is identified as first lienholder of the vehicles on the Certificates of Title.

True and correct copies of the Certificates of Title reflecting Advantage’s first priority security

interest in the Loan No. xx2670 Vehicles are attached hereto as Exhibit 23.

         73.   Chicago Medallion made 15 of 30 payments due under Loan No. xx2670.

         74.   Chicago Medallion defaulted on Loan No. xx2670 by failing to make the payment

due March 22, 2018, and all payments due thereafter.

         75.   As a result of the payment default under Loan No. xx2670, Advantage is entitled

to payment of the remaining periodic installments due under Loan No. xx2670, which equals

$50,385.00. See Master Agreement, Article 5.



                                                11
     Case: 1:18-cv-07307 Document #: 1 Filed: 11/01/18 Page 12 of 21 PageID #:1




         76.   Advantage is further entitled to payment of late charges and prejudgment interest

of $3,627.72. See Master Agreement, Article 7.

         77.   Advantage is also entitled to other costs of $140.00.

         78.   As a result of the default, Advantage is entitled to possession of the Loan No.

xx2670 Vehicles without demand or notice. See Master Agreement, Article 5.

         79.   The value of the Loan No. xx2670 Vehicles is estimated at $12,000.00 per

vehicle, for a total of $84,000.00.

         h.    Loan No. xx2672

         80.   On November 22, 2016, Advantage and Chicago Medallion entered into Loan No.

xx2672. See Loan No. xx2672 attached hereto as Exhibit 24.

         81.   Pursuant to Loan No. xx2672, Advantage agreed to finance Chicago Medallion’s

acquisition of the following vehicles (collectively the “Loan No. xx2672 Vehicles”):

xx2672                  (10) 2015 Toyota Camry Hybrid LE         4T1BD1FK4FU154297
                                                                 4T1BD1FK0FU153809
                                                                 4T1BD1FK8FU153105
                                                                 4T1BD1FK1FU152779
                                                                 4T1BD1FK6FU152020
                                                                 4T1BD1FKXFU161447
                                                                 4T1BD1FK4FU160438
                                                                 4T1BD1FK6FU160084
                                                                 4T1BD1FK8FU157056
                                                                 4T1BD1FK9FU154683

         82.   Pursuant to Loan No. xx2672, Chicago Medallion agreed to make payment as

follows: forty-two (42) consecutive monthly payments of $5,000.00, plus applicable taxes,

commencing on November 22, 2016. See Loan No. xx2672 attached as Exhibit 24.

         83.   Chicago Medallion confirmed delivery of Loan No. xx2672 Vehicles by

executing the Delivery and Acceptance Certificate. See Delivery and Acceptance Certificate for


                                                12
     Case: 1:18-cv-07307 Document #: 1 Filed: 11/01/18 Page 13 of 21 PageID #:1




Loan No. xx2672 attached as Exhibit 25.

       84.     Advantage properly perfected its security interest in the Loan No. xx2672

Vehicles. Advantage is identified as first lienholder of the vehicles on the Certificates of Title.

True and correct copies of the Certificates of Title reflecting Advantage’s first priority security

interest in the Loan No. xx2672 Vehicles are attached hereto as Exhibit 26.

       85.     Chicago Medallion made 17 of 42 payments due under Loan No. xx2672.

       86.     Chicago Medallion defaulted on Loan No. xx2672 by failing to make the payment

due May 22, 2018, and all payments due thereafter.

       87.     As a result of the payment default under Loan No. xx2672, Advantage is entitled

to payment of the remaining periodic installments due under Loan No. xx2672, which equals

$125,000.00. See Master Agreement, Article 5.

       88.     Advantage is further entitled to payment of late charges and prejudgment interest

of $5,700.00. See Master Agreement, Article 7.

       89.     Advantage is also entitled to other costs of $335.00.

       90.     As a result of the default, Advantage is entitled to possession of the Loan No.

xx2672 Vehicles without demand or notice. See Master Agreement, Article 5.

       91.     The value of the Loan No. xx2672 Vehicles is estimated at $12,000.00 per

vehicle, for a total of $120,000.00.

       92.     Advantage is further entitled to attorneys’ fees and costs incurred enforcing its

rights under the Loans. See Master Agreement, Article 5.

                                COUNT I
             BREACH OF CONTRACT AGAINST CHICAGO MEDALLION

       93.     Advantage repeats and realleges paragraphs 1 through 92 as though fully set forth


                                                13
     Case: 1:18-cv-07307 Document #: 1 Filed: 11/01/18 Page 14 of 21 PageID #:1




herein as paragraph 93 of Count I of its Complaint.

        94.    Advantage has performed all of its obligations under the Loans.

        95.    Chicago Medallion defaulted under Loan Nos. xx2658, xx2666, xx2667, xx2669,

and xx2670 by failing to make the payments due March 22, 2018, and all payments due

thereafter.

        96.    Chicago Medallion defaulted under Loan No. xx2672 by failing to make the

payment due May 22, 2018, and all payments due thereafter.

        97.    As a result of the default under the Loans, Advantage is entitled to payment of the

remaining periodic installments due under the Loans, which equals $321,525.00. See Master

Agreement, Article 5.

        98.    Advantage is also entitled to payment of late charges of $25,414.32 pursuant to

the Loans. See Master Agreement, Article 7.

        99.    Advantage is further entitled to other costs of $1,100.00.

        100.    Advantage is further entitled to attorneys’ fees and costs incurred enforcing its

rights under the Loans. See Master Agreement, Article 5.

        101.   Chicago Medallion has failed and refused to make payment despite demand.

        WHEREFORE, ADVANTAGE                 FUNDING       COMMERCIAL CAPITAL CORP.

respectfully requests that this Court enter Judgment in its favor and against CHICAGO

MEDALLION MANAGEMENT CORP. in the amount of $321,525.00, plus late charges of

$25,414.32, plus other costs of $1,100.00, for a total of $348,039.32, plus pre-judgment interest

at the rate of 18% per annum, and attorneys’ fees and costs, as well as all other and further relief

which this Court deems just.



                                                14
     Case: 1:18-cv-07307 Document #: 1 Filed: 11/01/18 Page 15 of 21 PageID #:1




                                   COUNT II
                      BREACH OF GUARANTY AGAINST ALL CITY

         102.   Advantage repeats and realleges paragraphs 1 through 101 as though fully set

forth herein as paragraph 102 of Count II of its Complaint.

         103.   All City defaulted under the All City Guaranty by failing to make payment when

due under the Loans and its guaranty thereof.

         104.   Because of All City’s default under the All City Guaranty, Advantage is entitled

to payment of the remaining periodic installments due under the Loans of $321,525.00, late

charges of $25,414.32, other costs of $1,100.00, prejudgment interest, and attorneys’ fees and

costs.

         105.   All City has failed and refused to make payment despite demand.

         WHEREFORE, Plaintiff ADVANTAGE FUNDING COMMERCIAL CAPITAL CORP.

respectfully requests that this Court enter judgment in its favor and against ALL CITY TAXI,

LLC in the amount of $321,525.00, plus late charges of $25,414.32, plus other costs of

$1,100.00, for a total of $348,039.32, plus pre-judgment interest at the rate of 18% per annum,

and attorneys’ fees and costs, as well as all other and further relief which this Court deems just.

                                 COUNT III
                 BREACH OF GUARANTY AGAINST ELVIN SHTAYNER

         106.   Advantage repeats and realleges paragraphs 1 through 105 as though fully set

forth herein as paragraph 106 of Count III of its Complaint.

         107.   Elvin Shtayner defaulted under the Elvin Shtayner Guaranties by failing to make

payment when due under the Loans and his guaranties thereof.

         108.   Because of Elvin Shtayner’s default under the Elvin Shtayner Guaranties,



                                                 15
     Case: 1:18-cv-07307 Document #: 1 Filed: 11/01/18 Page 16 of 21 PageID #:1




Advantage is entitled to payment of the remaining periodic installments due under the Loans of

$321,525.00, late charges of $25,414.32, other costs of $1,100.00, prejudgment interest, and

attorneys’ fees and costs.

       109.    Elvin Shtayner has failed and refused to make payment despite demand.

       WHEREFORE, Plaintiff ADVANTAGE FUNDING COMMERCIAL CAPITAL CORP.

respectfully requests that this Court enter judgment in its favor and against ELVIN SHTAYNER

in the amount of $321,525.00, plus late charges of $25,414.32, plus other costs of $1,100.00, for

a total of $348,039.32, plus pre-judgment interest at the rate of 18% per annum, and attorneys’

fees and costs, as well as all other and further relief which this Court deems just.

                                COUNT IV
               BREACH OF GUARANTY AGAINST SEMYON SHTAYNER

       110.    Advantage repeats and realleges paragraphs 1 through 109 as though fully set

forth herein as paragraph 110 of Count IV of its Complaint.

       111.    Semyon Shtayner defaulted under the Semyon Shtayner Guaranties by failing to

make payment when due under the Loans and his guaranties thereof.

       112.    Because of Semyon Shtayner’s default under the Semyon Shtayner Guaranties,

Advantage is entitled to payment of the remaining periodic installments due under the Loans of

$321.525.00, late charges of $25,414.32, other costs of $1,100.00, prejudgment interest, and

attorneys’ fees and costs.

       113.    Semyon Shtayner has failed and refused to make payment despite demand.

       WHEREFORE, Plaintiff ADVANTAGE FUNDING COMMERCIAL CAPITAL CORP.

respectfully requests that this Court enter judgment in its favor and against SEMYON

SHTAYNER in the amount of $321,525.00, plus late charges of $25,414.32, plus other costs of


                                                 16
     Case: 1:18-cv-07307 Document #: 1 Filed: 11/01/18 Page 17 of 21 PageID #:1




$1,100.00, for a total of $348,039.32, plus pre-judgment interest at the rate of 18% per annum,

and attorneys’ fees and costs, as well as all other and further relief which this Court deems just.

                                COUNT V
                BREACH OF GUARANTY AGAINST YASYA SHTAYNER

       114.    Advantage repeats and realleges paragraphs 1 through 113 as though fully set

forth herein as paragraph 114 of Count V of its Complaint.

       115.    Yasya Shtayner defaulted under the Yasya Shtayner Guaranties by failing to make

payments when due under the Loans and her guaranties thereof.

       116.    Because of Yasya Shtayner’s default under the Yasya Shtayner Guaranties,

Advantage is entitled to payment of the remaining periodic installments due under the Loans of

$321,525.00, late charges of $25,414.32, other costs of $1,100.00, prejudgment interest, and

attorneys’ fees and costs.

       117.    Yasya Shtayner has failed and refused to make payment despite demand.

       WHEREFORE, Plaintiff ADVANTAGE FUNDING COMMERCIAL CAPITAL CORP.

respectfully requests that this Court enter judgment in its favor and against YASYA

SHTAYNER in the amount of $321,525.00, plus late charges of $25,414.32, plus other costs of

$1,100.00, for a total of $348,039.32, plus pre-judgment interest at the rate of 18% per annum,

and attorneys’ fees and costs, as well as all other and further relief which this Court deems just.

                                  COUNT VI
              REPLEVIN AGAINST CHICAGO MEDALLION AND ALL CITY

       118.    Advantage repeats and realleges paragraphs 1 through 117 as though fully set

forth herein as paragraph 118 of Count VI of its Complaint.

       119.     Upon payment default under the Loans, Advantage is entitled possession of the



                                                 17
     Case: 1:18-cv-07307 Document #: 1 Filed: 11/01/18 Page 18 of 21 PageID #:1




Loan No. xx2658 Vehicles, Loan No. xx 2666 Vehicles, Loan No. xx 2667 Vehicles, Loan No.

xx 2669 Vehicles, Loan No. xx 2670 Vehicles, and Loan No. xx 2672 Vehicles (collectively the

“Vehicles”) without demand or notice.

       120.   Advantage has been unable to secure the Vehicles by peaceful means.

       121.   Chicago Medallion and All City are wrongfully and unlawfully detaining the

Vehicles.

       122.   Advantage has made demand upon Chicago Medallion and All City for the return

of the Vehicles, but Chicago Medallion and All City have failed and refused to return same.

       123.   Advantage will suffer irreparable damages if the Vehicles are not returned to

Advantage.

       124.   The Vehicles have not been taken for any tax, assessment, or fine levied by virtue

of any laws of the state of Illinois, against the property of Advantage, nor seized under any

lawful process against the goods and chattels of Advantage subject to such lawful process, nor

held by virtue of any order for replevin, execution or attachment against Advantage.

       125.    The Vehicles are located at 2378 W. Fulton Ave., Chicago, IL 60612, or such

other location as may be determined through discovery.

       126.    There are forty-nine (49) Vehicles collectively valued at $506,000.00, depending

on market and physical condition.

       WHEREFORE, ADVANTAGE                 FUNDING      COMMERCIAL CAPITAL CORP.

respectfully requests that this Court enter an Order directing the United States Marshal, or any

other designated officer, to use all necessary force to repossess the Vehicles, or any portion

thereof, from CHICAGO MEDALLION MANAGEMENT CORP. and ALL CITY TAXI, LLC,



                                               18
     Case: 1:18-cv-07307 Document #: 1 Filed: 11/01/18 Page 19 of 21 PageID #:1




located at 2378 W. Fulton Ave., Chicago, IL 60612, or wherever they may be found, and enter

judgment against CHICAGO MEDALLION MANAGEMENT CORP. and ALL CITY TAXI,

LLC for the value of any Vehicles not so returned, plus attorneys’ fees and costs, as well as all

other and further relief which this Court deems just.

                                 COUNT VII
              DETINUE AGAINST CHICAGO MEDALLION AND ALL CITY

       127.    Advantage repeats and realleges paragraphs 1 through 126 as though fully set

forth here in as paragraph 127 of Count VII of its Complaint.

       128.    Advantage is entitled to possession of the Vehicles due to the payment default

under the Loans.

       129.    Chicago Medallion and All City are wrongfully retaining possession of the

Vehicles, because Chicago Medallion has defaulted under the terms of the Loans by failing to

make timely payments when due, and Chicago Medallion and All City have failed to surrender

the Vehicles despite demand.

       130.    The Vehicles are in Chicago Medallion’s and All City’s possession and control.

       WHEREFORE, ADVANTAGE                  FUNDING     COMMERCIAL CAPITAL CORP.

respectfully requests that the Court enter an order compelling CHICAGO MEDALLION

MANAGEMENT CORP. and ALL CITY TAXI, LLC to surrender the Vehicles to Advantage at

a place and time directed by Advantage within fourteen (14) days of this Court=s entry of

judgment.




                                                19
Case: 1:18-cv-07307 Document #: 1 Filed: 11/01/18 Page 20 of 21 PageID #:1




                                 ADVANTAGE FUNDING COMMERCIAL
                                 CAPITAL CORP.,

                           By:     /s/ C. Randall Woolley
                                 D. Alexander Darcy, Esq. (ARDC #06620515)
                                 C. Randall Woolley, Esq. (ARDC# 06280067)
                                 ASKOUNIS & DARCY, P.C.
                                 444 N. Michigan Ave., Suite 3270
                                 Chicago, IL 60611
                                 312/784-2400
                                 312/784-2410 (Facsimile)
                                 adarcy@askounisdarcy.com
                                 rwoolley@askounisdarcy.com




                                   20
Case: 1:18-cv-07307 Document #: 1 Filed: 11/01/18 Page 21 of 21 PageID #:1
